Citation Nr: 1515434	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was previously before the Board in August 2013, at which time the claim was remanded to the Appeals Management Center (AMC) for further development concerning the Veteran's TDIU appeal.  It now returns for appellate review.  


FINDING OF FACT

The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra. 

Prior to February 19, 2008, the Veteran was service-connected for scoliosis of the lumbar spine, evaluated at 20 percent disabling; radiculopathy of the lower left extremity, evaluated at 20 percent disabling; amputation of the right middle finger at the distal phalanx, evaluated at 10 percent disabling; and hemorrhoids, evaluated as noncompensable.  The Veteran's combined service-connected rating was 40 percent during this period.  From February 19, 2008, the Veteran's service-connected scoliosis of the lumbar spine was increased to 40 percent disabling, and his overall evaluation increased to 60 percent.  The Veteran's left lower extremity radiculopathy rated at 20 percent is related and secondary to his lumbar spine disability rated at 40 percent.  However, the 40 percent rating, combined with the 20 percent rating produces a 52 percent rating.  38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements at any point during the appeal period.  The Board, then, will turn to the question of whether the Veteran should be awarded entitlement to a TDIU on an extraschedular basis.  
The Board is not able to adjudicate entitlement to a TDIU on an extraschedular basis in the first instance.  Pursuant to that, the Board remanded this matter in August 2013 for the Agency of Original Jurisdiction (AOJ) to submit the claims file to the Director of Compensation Service for an initial determaination.  This was obtained in September 2013.  That determination indicated that the Veteran was not unemployable due to his service-connected disabilities.

Since leaving the Marine Corps in 1977, the Veteran earned a high school equivalent education and has worked primarily in distribution warehouse jobs doing heavy physical labor, including manual lifting and operating forklifts.  The Veteran has not worked since 2005.  The Veteran was awarded Social Security Administration (SSA) disability benefits for degenerative disc disease (DDD) in November 2008.  

In his most recent January 2013 VA examination, the VA examiner opined that the Veteran would be limited to sedentary work due to his left lower extremity radiculopathy and thoracolumbar spine condition and that sedentary work would only be possible if the Veteran were allowed to sit and stand at will.  

Upon review of the evidence, the Board finds that the Veteran is rendered unemployable due to his service-connected disabilities.  Given his educational background and work history of physically labor intensive jobs requiring bending, stooping, lifting, and carrying; his back pain, limitation of motion, and radiculopathy affecting his gait and fatigability;  in combination with his service-connected physical disabilities, add up to the conclusion that the Veteran is unemployable , without consideration of his age or any nonservice-connected disabilities. 

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim. This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services." Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted:

[b]y requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  

A total disability rating based upon unemployability is therefore granted.  

	
ORDER

A total disability rating based upon unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


